Citation Nr: 0726210	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals, fracture middle finger right hand, currently 
evaluated as 10 percent disabling.

2.  Service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
an increased rating for residuals of a fracture, right hand, 
middle finger and service connection for bilateral carpal 
tunnel syndrome.


FINDINGS OF FACT

1.  Residuals of a fracture, middle finger, right hand is 
manifested by severe unfavorable ankylosis of the proximal 
interphalangeal, distal interphalangeal, and 
metatcarpophalangeal joints.

2.  The veteran is currently in receipt of the maximum 
schedular evaluation for his service-connected disability of 
residuals of a fracture, middle finger, right hand.

3.  Bilateral carpal tunnel syndrome was not present during 
active duty military service; did not manifest within one 
year of active duty service; and has not been shown to be 
related to an injury or event in service by competent medical 
evidence.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture middle finger, right hand have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5226 (2006).

2.  The criteria for service connection for bilateral carpal 
tunnel syndrome have not been met.  38 U.S.C.A. § 1101, 1110, 
1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2003, July 2004, and May 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.


Analysis

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

38 C.F.R. § 4.71a - Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand  

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion. 

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: 

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto. 

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap 
of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the 
palm, with the finger(s) flexed to the extent possible, 
evaluate as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap 
of two inches (5.1 cm.) or less between the fingertip(s) 
and the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.

515
4
Long finger, amputation of:
Majo
r
Mino
r

With metacarpal resection (more than one-half 
the bone lost) 
20
20

Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2006)

III. Ankylosis of Individual Digits
522
6
Long finger, ankylosis of:
Majo
r 
Mino
r 
 
Unfavorable or favorable
10
10
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand. 


38 C.F.R. § 4.71a, Diagnostic Code 5226 (2006)

522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees
1
0
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 
30 degrees
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006)

The veteran contends he is entitled to an increased 
disability rating for residuals of a fracture, right hand 
middle finger, currently rated as 10 percent disabling.  The 
Board has considered the appellant's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

The medical evidence of record consists of VA outpatient 
treatment records dated between April 2003 and September 
2003; a December 2003 VA examination; and an August 2004 
written medical opinion of A. J. M., M.D.  The VA outpatient 
treatment records reflect that the veteran complained of 
bilateral hand numbness, unbearable pain, and motor weakness, 
which he associated with his injury in service.  The VA 
outpatient treatment records show that the manifestations of 
these symptoms, as well as the associated impairment of 
bilateral hand function was believed to be caused by carpal 
tunnel syndrome and median neuropathy.  Electromyography and 
nerve conduction studies in July 2003 confirmed the presence 
of severe bilateral carpal tunnel syndrome; bilateral median 
neuropathy; and mild entrapment neuropathy of the right ulnar 
nerve in the canal of Guyon.  

At a December 2003 VA examination, the veteran indicated that 
both of his hands had been ankylosed since 1957.  He reported 
current symptoms of constant burning, numbness of hands and 
fingers, and an inability to close his hands.  The veteran 
also stated that he was unable to grasp objects without 
severe pain or numbness.  Upon physical examination, the 
veteran was determined to be right-hand dominant.  He was 
unable to tie his shoelaces, fasten buttons, or pick up a 
piece of paper and tear it with either hand.  

The hand dexterity examination revealed that the gap between 
the proximal transverse crease of the palm to the right hand 
index fingertip was 2 cm, long fingertip was 3 cm, ring 
fingertip was 3 cm, and little fingertip was 2 cm.  On the 
left hand, the gap was 6 cm for all fingertips, excluding the 
thumb.  Bilateral hand strength was severely reduced.  Range 
of motion of the right long finger revealed distal 
interphalangeal flexion to 20 degrees, with pain at 15 
degrees.  Proximal interphalangeal flexion was 25 degrees, 
with pain at 20 degrees.  Metacarpophalangeal flexion was 20 
degrees, with pain at 15 degrees.  There was ankylosis of the 
right long finger metacarpophalangeal joint, the proximal 
interphalangeal joint, and of the distal interphalangeal 
joint all in extremely unfavorable positions.  In fact all of 
the fingers on the veteran's bilateral hands, except the 
thumbs, were found ankylosed in extremely unfavorable 
positions.

The peripheral nerve examination was within normal limits.  
Examination of the hands and wrists showed Tinel's sign was 
absent and Phalen's test was negative.  The veteran could not 
put his hands together and was unable to undress.  The 
examiner indicated that the established VA diagnosis of 
ankylosis of the right middle finger was unchanged.

Based upon the evidence provided, the Board finds that an 
increased disability rating for residuals of a fracture, 
right hand middle finger is not warranted.  The veteran is 
currently assigned a 10 percent disability evaluation, 
pursuant to 38 C.F.R. § 4.74a, Diagnostic Code 5226 (2006).  
This is the maximum schedular rating under this Diagnostic 
Code, and thus a higher disability rating may not be assigned 
under this criterion. 

The Board has considered whether there are any other 
potentially applicable Diagnostic Codes available which may 
provide a higher rating, but finds that there are none.  
Diagnostic Code 5154 would allow a higher rating only if 
there was amputation of the finger with metacarpal resection 
(more than one-half the bone lost), which is not present in 
this case.  The only other pertinent provision is Diagnostic 
Code 5229, which provides for a 10 percent evaluation for 
limitation of motion of individual digits, particularly the 
long and index fingers.  While the veteran's service-
connected right middle finger disability manifests with 
limitation of motion (as evidence at the December 2003 VA 
examination), this code only provides for a 10 percent 
evaluation and as the veteran is already in receipt of a 10 
percent evaluation, this code will not provide a higher 
rating and is not for application.  The veteran may not be 
assigned both codes because the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  See 38 C.F.R. § 4.14 (2006).

There also is no indication in the medical findings of record 
that the severe impairment manifested in the limitation of 
motion, and pain and numbness which interfere with the 
overall function of the veteran's right hand has been caused 
by the ankylosis in the right hand middle finger.  Rather, 
the medical evidence shows that the overall impairment in the 
other digits and overall function in the right hand are due 
to the veteran's non service-connected bilateral severe 
carpal tunnel syndrome.  Therefore, there is no alternate 
basis upon which the veteran is entitled to a higher 
disability rating for his service-connected residuals of the 
fracture, right hand, middle finger.

The Board has also considered whether a higher rating is 
warranted for functional loss due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, where, as in 
the present appeal, the veteran is currently in receipt of 
the maximum schedular, a higher rating based upon functional 
loss due to pain is not for application.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The residuals of a fracture, right 
hand, middle finger disability are adequately rated under the 
available schedular criteria.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

For the reasons discussed herein, entitlement to an increased 
rating for the service-connected disability of residuals, 
right hand, middle finger is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).



Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis and other 
organic diseases of the nervous system, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2006). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends he is entitled to service connection for 
bilateral carpal tunnel syndrome.  The Board has considered 
the appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Service medical records reflect that in February 1956 the 
veteran dropped a tool box on his finger.  Upon evaluation, 
his fingers were swollen and there was some slight 
crepitation felt between the finger tip and knuckle.  The x-
ray revealed a small fracture of the proximal head of the 
middle phalanx, third finger.  No injury to the wrist or 
elbow was described.  His hand was casted, and he later 
received a plastic splint.  Clinical note dated in March 1956 
noted the finger was doing well.  The service medical records 
are negative for any nerve involvement secondary to this 
injury and are negative for a diagnosis of carpal tunnel 
syndrome.  The April 1957 separation examination was negative 
for diagnosis or findings related to carpal tunnel syndrome.

VA outpatient treatment records dated between April 2003 and 
September 2003 reflect the veteran's complaint of bilateral 
hand numbness and motor weakness.  He was given bilateral 
wrist splints at this time.  During a June 2003 VA neurology 
consultation, the veteran reported that his bilateral hand 
symptoms had persisted over the past 45-50 years, subsequent 
to breaking a bone in military service.  He indicated these 
symptoms had progressively worsened, primarily within the 
past 10 years and included loss of feeling in the fingers, 
mainly the thumb and two lateral fingers and unbearable pain 
in his hands.  Following a detailed examination, the VA 
neurologist opined that the most likely cause was severe 
bilateral carpal tunnel syndrome and referred the veteran for 
electromyography (EMG) and nerve conduction studies.  The 
physician further opined that the 45-50 year history of 
similar symptoms was unusual, and if carpal tunnel syndrome 
was confirmed, it was unrelated to the veteran's reported 
injury.  However, he also indicated that such a conclusion 
could not be verified one way or another.  The EMG and nerve 
conduction study performed in July 2003 confirmed severe 
bilateral carpal tunnel syndrome and bilateral median 
neuropathy.  

The veteran was afforded a VA examination in December 2003.  
The examiner indicated that he was unable to provide a 
diagnosis of bilateral carpal tunnel syndrome because he was 
unable to perform the necessary tests, including Phalen's and 
Tinel's, since the veteran could not open his hands.

In a letter of correspondence dated in August 2004, A. J. N., 
M.D. wrote that the veteran complains of an increasing loss 
of sensation and strength in both of his hands, dating back 
to when he was in the service over 48 years ago.  A recent 
EMG nerve conduction study showed evidence of bilateral 
carpal tunnel disease with marked severity.

Lay statements were submitted from three former servicemen 
who served with the veteran in Korea.  They indicated that 
they remembered that a tool box had fallen on the veteran's 
hands while there; that the veteran had received medical 
treatment, including casts; and the veteran indicated that 
his hands bothered him.  

Based upon the evidence provided, the Board finds that 
service connection is not warranted for bilateral carpal 
tunnel syndrome.  Initially the Board finds that service 
connection may not be presumed for this claimed disorder as 
carpal tunnel syndrome was not manifested during service or 
within one year following separation from service.  The 
veteran separated from active duty service in April 1957.  
The first objective manifestation of carpal tunnel syndrome 
was in 2003, nearly 50 years after service.  Therefore, the 
claimed disorder of bilateral carpal tunnel syndrome may not 
be presumed to have been incurred in service.  See 38 C.F.R. 
§ 3.307, 3.309 (2006).

Next, the Board finds that the preponderance of the evidence 
is against a finding for service connection on a direct 
basis.  Generally, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

In this case, the VA outpatient treatment records in the 
claims file confirm that the veteran has a current disorder 
manifested as bilateral carpal tunnel syndrome.  The 
veteran's service medical records also document that he 
injured his right hand during service, specifically the right 
middle finger, when a tool box or its lid, fell on his hand.  
The veteran contends that he injured both hands, and has 
submitted lay statements from three former fellow servicemen 
who attest that the veteran injured both hands.  The Board 
finds that while service medical records indicate that only 
the veteran's right middle finger was involved, it is not 
unreasonable to assume that both hands could have been 
involved.  Notwithstanding that fact, upon examination in 
1956 the only noted injury to the veteran's hand(s) was his 
right middle finger.  The records do not indicate any injury 
to the veteran's wrists and other part of his hands.  
Moreover, there was no diagnosis of carpal tunnel syndrome at 
any time during service or during the separation examination.

The next step in the analysis is to determine whether there 
is evidence of a relationship or nexus between the current 
disability and any injury or disease during service.  Here, 
there is insufficient evidence of a nexus between the injury 
in service and the current carpal tunnel syndrome.  In this 
regard, the Board observes that a neurologist has opined that 
the 45-50 year history of the reported symptoms associated 
with the carpal tunnel syndrome is unusual.  The neurologist 
further stated that if carpal tunnel syndrome was confirmed, 
it was unrelated to the veteran's reported injury, although 
such a conclusion could not be verified one way or another.  

The Board finds this opinion is probative in showing that a 
nexus between the carpal tunnel syndrome and the injury in 
service is unlikely.  The credibility and weight to be 
attached to such opinions are within the providence of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  An evaluation of the probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusions 
reached.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The only 
nexus opinion of record was provided by a neurologist who 
fully examined the veteran and performed diagnostic clinical 
studies, and who has specialized training in neurological 
disorders.  Carpal tunnel syndrome is a neurological 
disorder.  

On the other hand, the Board has considered the August 2004 
correspondence from A. J. N., M.D., but finds however, that 
it does not serve as a probative medical nexus opinion.  
Rather, A. J. N., M.D. only notes that the EMG study 
conducted by the VA neurologist showed evidence of severe 
carpal tunnel syndrome and that the veteran reported that his 
symptoms dated back to when he was in the service.  However, 
A. J. N., M.D. does not provide any medical conclusion or 
nexus opinion in his letter.  The record also does not 
contain evidence of continuing medical treatment for 
continued hand or wrist symptoms as alleged by the veteran.  
The Board notes that mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, this correspondence is not 
dispositive of the appeal.

The Board also notes that the incurrence of a disorder or 
disease during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  The veteran separated from service in April 1957 
and the first manifestations of bilateral carpal tunnel 
syndrome was 50 years after service.  Those manifestations 
are too remote in time from service to relate to service 
absent competent (medical) evidence to the contrary.  As 
previously indicated, the record does not contain competent 
medical evidence which establishes that carpal tunnel 
syndrome is related to the injury or any other event in 
service.  There are no records of treatment for the veteran's 
reported symptoms, nor any diagnosis of carpal tunnel 
syndrome, in the evidentiary record prior to 2003.

Finally, the lay statements submitted on behalf of the 
veteran have been considered.  Although the Board accepts 
that it is possible the veteran injured both of his hands 
when the tool box or its lid, fell on the veteran in service; 
the medical evidence both during service and currently, do 
not support a finding that the present bilateral carpal 
tunnel syndrome was caused by that injury.  With respect to 
the contention that the current bilateral carpal tunnel 
syndrome is a result of the alleged incident, the Board notes 
that while the appellant and his witnesses are qualified to 
offer evidence concerning matters susceptible to lay 
observation, they are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  For all of these 
reasons, service connection is not warranted.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
carpal tunnel syndrome have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

An increased disability rating for residuals, fracture middle 
finger right hand is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


